154 Ga. App. 740 (1980)
270 S.E.2d 22
ARMOUR
v.
THE STATE.
59360.
Court of Appeals of Georgia.
Submitted February 6, 1980.
Decided May 14, 1980.
Rehearing Denied May 28, 1980.
*741 Charles W. Smith, Jr., for appellant.
Jeff C. Wayne, District Attorney, Thomas Myron Cole, Assistant District Attorney, for appellee.
SOGNIER, Judge.
Armour was convicted in the Superior Court of Hall County of burglary of the post office in Murrayville, Georgia. On appeal, he enumerates six errors; however, defense counsel did not object or take exception at trial to the first three errors enumerated, and it is well settled that this court will not consider any issues raised for the first time on appeal. Sanders v. State, 134 Ga. App. 825 (216 SE2d 371) (1975). Thus, we will confine our opinion to the last three enumerations of error, which challenge the conviction on the so-called "general" grounds.
Evidence presented at trial would authorize the jury to find that on the night of December 31, 1978 Armour and Jimmie Nell Woody broke into the Murrayville post office by forcing a locked door open with a crowbar. They took some letters, an adding machine, coins and three rolls of 15 cent stamps. Subsequently, Armour opened the envelopes, removed any checks and burned the remaining contents and envelopes. He took the checks and gave them to two different young ladies who went into various commercial establishments and a bank and cashed the checks. The young ladies forged the name of the payee when they endorsed the checks; they would then give the money to Armour, who would give a portion of such money to the young ladies and keep the remainder himself. Woody took the adding machine to her mother's house, where it was found by law enforcement officials; two of the three rolls of stamps were found in Woody's cigarette case when she was arrested.
This evidence is more than sufficient to sustain Armour's conviction. The weight of the evidence and credibility of the witness are for the jury's determination. State v. Smith, 134 Ga. App. 602 (215 SE2d 345) (1975). The court passes on the sufficiency of the evidence, not its weight, Dillard v. State, 147 Ga. App. 587, 588 (249 SE2d 640) (1978) and we find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of Armour's guilt beyond a reasonable doubt. Fisher v. State, 151 Ga. App. 93 (258 SE2d 920) (1979).
Judgment affirmed. Deen, C. J., and Birdsong, J., concur.